THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Meredith Huffman, Respondent,

   v.

   Sunshine Recycling, LLC and Aiken Electric
   Cooperative, Inc., Petitioners.

   Appellate Case No. 2016-002080



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from Orangeburg County
             Maité Murphy, Circuit Court Judge


                   Opinion No. 27874
        Heard March 6, 2018 – Filed March 27, 2019


    AFFIRMED IN PART AND REVERSED IN PART


   Breon C. M. Walker and Jessica Ann Waller, both of
   Gallivan, White & Boyd, PA; and Pope D. Johnson III, all
   of Columbia, for Petitioners.

   James Todd Rutherford, of The Rutherford Law Firm,
   LLC; and Robert Fredrick Goings and Jessica Lee
   Gooding, both of Goings Law Firm, LLC, all of Columbia,
   for Respondent.
       CHIEF JUSTICE BEATTY: Following her arrest for receiving stolen
goods, Meredith Huffman filed a complaint against the Orangeburg County Sheriff's
Department (the Sheriff's Department), Sunshine Recycling, LLC (Sunshine), and
Aiken Electric Cooperative, Inc. (Aiken), for negligence, false imprisonment, and
malicious prosecution. Huffman later settled her claims against the Sheriff's
Department, and the two parties filed a stipulation dismissing the Sheriff's
Department from the action.1 The trial court granted summary judgment in favor of
Sunshine and Aiken. The court of appeals reversed. Huffman v. Sunshine Recycling,
LLC, 417 S.C. 514, 790 S.E.2d 401 (Ct. App. 2016). Both Sunshine and Aiken filed
petitions for writs of certiorari to review the court of appeals' opinion. We granted
the petitions, and now reverse the court of appeals' opinion as to Sunshine and affirm
as to Aiken.

                        I.    Factual and Procedural History

      On May 16, 2010, seventy pounds of copper wire and fifty pounds of
aluminum tie wire were stolen from Aiken. In total, the stolen wire was worth
$463.19.

        The following day, Mark Goss, Aiken's Loss Control and Safety Coordinator,
and Deputy Maurice Huggins viewed a surveillance video from Aiken that depicted
an unidentified black male removing copper and aluminum wiring from Aiken
trucks. An Aiken employee also reported seeing a white Ford truck driving out of
Aiken's parking lot around the time of the theft. As was Goss's typical practice when
Aiken suffered a loss of this nature, Goss checked with local metal recyclers to see
if the thief tried to sell the copper and aluminum.

      Goss's search led him to Sunshine. Goss testified he arrived at Sunshine the
morning following the theft and only two customers had come in. Goss told
Sunshine's owner, Joseph Rich, he was looking for stolen copper and aluminum wire
believed to have been taken by a black male in a white Ford pickup truck. Rich took
Goss into the metal drop-off area to look for the stolen items. Goss identified Aiken's
materials which were comingled with other metals. Rich, who claimed to speak
Spanish, spoke to an unidentified Spanish-speaking employee working in the metal

1
 Based on this dismissal, only the false imprisonment and malicious prosecution
causes of action remained as to Aiken and Sunshine.
drop-off area. According to Goss, the Spanish-speaking employee informed Rich a
white woman had brought the copper and aluminum wire to Sunshine.2 However,
Rich later testified in his deposition the Spanish-speaking employee informed him
"that the first person in the warehouse that was selling materials in that group was a
white woman." (emphasis added.) There is no indication Rich asked the employee
about any subsequent customers.

       Officer Ashley Aldridge of the Sheriff's Department arrived at Sunshine to
investigate the theft. Goss informed Aldridge he believed a black male in a white
Ford truck was involved and told Aldridge what Aiken's surveillance video showed,
that an Aiken employee saw a white truck leaving Aiken at the time of the robbery,
and what the Spanish-speaking employee at Sunshine reported. Rich told Aldridge
and Goss they were welcome to view the receipts documenting the amounts paid to
customers who sold metal to Sunshine that morning and the time-stamped video
footage of customers waiting at the payment window. Aldridge viewed the video,
saw Huffman waiting for her payment of $53, and obtained a copy of Huffman's
receipt. Rich also informed Aldridge that Sunshine had a video of the metal drop-
off area and, although there were issues with the video playback that morning, he
would provide Goss and the Sheriff's Department with a copy.

       The next day, May 18, 2010, Officer James Ethridge visited Sunshine to
photograph the metal identified by Goss as stolen from Aiken. Ethridge testified
that when he arrived at Sunshine, Sunshine employees had already pulled copies of
Huffman's invoice, receipt, and driver's license. While at Sunshine, Ethridge spoke
with Rich, who reiterated the employees working in the drop-off area had informed
him Huffman was the individual who brought in the items and she was driving a red
truck. Rich also stated he had not yet obtained a copy of the video showing the metal
drop-off area but would contact Sunshine's security servicer to request a copy of the
video for Ethridge.

      Officer Ethridge's report regarding the incident stated Goss contacted Ethridge
and claimed he (Goss) had spoken with Huffman at Sunshine on May 17, 2010,
while she was waiting to get paid for "the items that she had just brought in."
According to the report, Goss also told Ethridge, "He viewed the items after
[Huffman] left and identified them as" belonging to Aiken. In his deposition, Goss


2
 Goss testified that, "in the metal industry, it's not uncommon for girlfriends and
wives to bring metal in and drop them off. It happens all the time."
denied ever speaking to Huffman.

       Over the course of the next few days, Goss repeatedly contacted Officer
Ethridge to ask how the case was progressing and whether an arrest had been made.
While still waiting to view the video, Officer Ethridge contacted a local magistrate
and obtained a warrant for Huffman's arrest for receiving stolen goods3 based on the
information he obtained from Aiken and Sunshine. After learning of the warrant for
her arrest, Huffman voluntarily went to the Sheriff's Department and spoke with
Ethridge. In her statement, Huffman advised Ethridge she sold metal to Sunshine
on the day in question but it was not stolen; rather, it was salvaged from a mobile
home belonging to Huffman and her husband that the couple were in the process of
tearing down. Huffman provided Ethridge with metal similar to what she took to
Sunshine and pictures of the mobile home from which she removed the metal.

      Following their discussion, Officer Ethridge arrested Huffman, placed her in
handcuffs, and transported her to the detention center where she was required to
change into a prison jumpsuit and wait for the next bond hearing. Huffman was not
allowed to call to check on her children, who were home alone,4 and was required to
appear at the bond hearing handcuffed and shackled. Huffman obtained a personal
recognizance bond, and was released at approximately 5:00 p.m.

       After Huffman's arrest and release—more than seventeen days after the theft
from Aiken—Officer Ethridge finally viewed the video of Huffman dropping off her
items at Sunshine. The video depicted Huffman removing some copper wiring from
her red truck that resembled the copper taken from Aiken, and some aluminum
siding, not wire. Around the same time, Goss received a copy of the video from
Sunshine. Goss testified the video "clearly" showed Huffman unloading "a little
small pile of copper," then a black male in a white Ford truck coming in after
Huffman and unloading "massive [] quantities of copper and aluminum out of his
truck." Rich never viewed the video. Ethridge informed Rich "that after viewing
the video[,] it d[id] not show [Huffman] with the same items that w[ere] taken. Due
to these facts there is not enough evidence to support this case." Days later, the black

3
 Receiving stolen goods is a "misdemeanor triable in magistrate[']s court or
municipal court . . . if the value of the property is two thousand dollars or less." S.C.
Code Ann. § 16-13-180 (2015).
4
 At the time in question, Huffman's two children were approximately six and sixteen
years old.
male in question was identified as Eugene James. The Sheriff's Department located
James, he admitted to stealing the wire from Aiken, and pled guilty.

      Huffman filed a complaint against the Sheriff's Department, Aiken, and
Sunshine asserting negligence, false imprisonment, and malicious prosecution.
The trial court granted summary judgment as to both Sunshine and Aiken and
Huffman appealed.

       The court of appeals reversed the trial court's rulings and remanded the case
to the lower court. Huffman, 417 S.C. at 532, 790 S.E.2d at 411. As to Huffman's
false imprisonment claims, the court of appeals found there were genuine factual
issues material to the unlawfulness of Huffman's arrest and the complicity of both
Sunshine and Aiken in her arrest. Id. at 523, 709 S.E.2d at 406. The court of appeals
found the trial court erred in granting summary judgment to Sunshine and Aiken on
Huffman's malicious prosecution claims because there were genuine factual issues
material to probable cause as well as the complicity of Sunshine and Aiken in
proceeding with the charge of receiving stolen goods against Huffman. Id. at 530,
709 S.E.2d at 410.

       Following the denial of Sunshine and Aiken's petition for rehearing, we
granted Sunshine's and Aiken's separate petitions for writs of certiorari to review the
court of appeals' decision.

                              II.    Standard of Review

       This Court reviews the grant of a summary judgment motion under the same
standard applied by the trial court pursuant to Rule 56(c), SCRCP. Woodson v. DLI
Props., LLC, 406 S.C. 517, 528, 753 S.E.2d 428, 434 (2014). Summary judgment
is properly granted when, viewing the evidence and inferences to be drawn
therefrom in a light most favorable to the nonmoving party, the pleadings,
depositions, answers to interrogatories, admissions, and affidavits, if any, show that
there is no genuine issue of material fact and the moving party is entitled to a
judgment as a matter of law. Rule 56(c), SCRCP; Woodson, 406 S.C. at 528, 753
S.E.2d at 434.

       "In determining whether any triable issues of fact exist for summary judgment
purposes, the evidence and all the inferences [that] can be reasonably drawn from
the evidence must be viewed in the light most favorable to the nonmoving party . . .
[who] is only required to submit a mere scintilla of evidence in order to withstand a
motion for summary judgment." Hancock v. Mid-S. Mgmt., 381 S.C. 326, 329–31,
673 S.E.2d 801, 802–03 (2009).

                                    III.   Discussion

A. Sunshine

       Sunshine's argument is twofold. First, Sunshine claims the court of appeals
erred in imposing an unprecedented duty on a witness to perform its own
investigation before assisting law enforcement with their criminal investigation.
Sunshine claims such a duty has never been recognized in this state. Second,
Sunshine contends the court of appeals erred in reversing the trial court's grant of
summary judgment as to Huffman's false imprisonment and malicious prosecution
claims. Specifically, Sunshine maintains that, even if we were to find a witness has
a duty to investigate, the court of appeals erred in concluding Huffman offered
sufficient evidence to survive Sunshine's motion for summary judgment. We agree
and, therefore, reverse the court of appeals' decision as to Sunshine.

             1.     Creation of an unprecedented duty

       False imprisonment consists of depriving a person of his or her liberty without
lawful justification. Law v. S.C. Dep't of Corr., 368 S.C. 424, 440, 629 S.E.2d 642,
651 (2006). "To prevail on a claim for false imprisonment, the plaintiff must
establish: (1) the defendant restrained the plaintiff, (2) the restraint was intentional,
and (3) the restraint was unlawful." Id. "The fundamental issue in determining the
lawfulness of an arrest is whether there was probable cause to make the arrest." Id.
at 441, 629 S.E.2d at 651. "Probable cause is defined as a good faith belief that a
person is guilty of a crime when this belief rests on such grounds as would induce
an ordinarily prudent and cautious man, under the circumstances, to believe
likewise." Id.

       To sustain an action for malicious prosecution, "a plaintiff must establish: (1)
the institution or continuation of original judicial proceedings; (2) by or at the
instance of the defendant; (3) termination of such proceedings in plaintiff's favor;
(4) malice in instituting such proceedings; (5) lack of probable cause; and (6)
resulting injury or damage." Law, 368 S.C. at 435, 629 S.E.2d at 648. "Malice is
defined as 'the deliberate intentional doing of a wrongful act without just cause or
excuse.'" Eaves v. Broad River Elec. Co-Op., Inc., 277 S.C. 475, 479, 289 S.E.2d
414, 416 (1982) (quoting Margolis v. Telech, 239 S.C. 232, 238, 122 S.E.2d 417,
419–20 (1961)). This Court has found:
      Malice does not necessarily mean a defendant acted out of spite,
      revenge, or with a malignant disposition, although such an attitude
      certainly may indicate malice. Malice also may proceed from an ill-
      regulated mind which is not sufficiently cautious before causing injury
      to another person. Moreover, malice may be implied where the
      evidence reveals a disregard of the consequences of an injurious act,
      without reference to any special injury that may be inflicted on another
      person. Malice also may be implied in the doing of an illegal act for
      one's own gratification or purpose without regard to the rights of others
      or the injury which may be inflicted on another person. In an action for
      malicious prosecution, malice may be inferred from a lack of probable
      cause to institute the prosecution.

Law, 368 S.C. at 437, 629 S.E.2d at 649 (emphasis added). It is the plaintiff's burden
"to show that the prosecuting person or entity lacked probable cause to pursue a
criminal or civil action against him." Id. at 436, 629 S.E.2d at 649.

       The notion that a private individual may face potential liability for false
imprisonment is recognized in South Carolina. Wingate v. Postal Tel. & Cable Co.,
204 S.C. 520, 528, 30 S.E.2d 307, 311 (1944) ("The charge of false imprisonment is
not confined to the party who unlawfully seizes or restrains another, but it likewise
extends to any person who may cause, instigate or procure an unlawful arrest."). As
this Court definitively stated in Wingate, it is "well settled that where a private
person induces an officer by request, direction or command to unlawfully arrest
another, he is liable for false imprisonment." Id.; see Whitmire v. Publix Theatre
Corp., 164 S.C. 487, 162 S.E. 753 (1931) (finding evidence justified the jury's
conclusion theater representative's actions caused plaintiff's arrest by requesting
police return plaintiff to the theater for an investigation); Falls v. Palmetto Power &
Light Co., 117 S.C. 327, 109 S.E. 93 (1921) (holding sufficient evidence from which
the jury could conclude power company's general manager acted unreasonably and
without ordinary prudence in calling for the arrest of plaintiff who sold similar goods
as those stolen from power company).

       Although the court of appeals referenced the key language in Wingate, its
decision effectively expanded the holding to impose a duty on witnesses and victims
to investigate and analyze evidence in the same manner as law enforcement. We do
not interpret Wingate, or its progeny, to require a witness or victim to conduct their
own investigation into the offense committed in order to verify the information they
provide. To interpret Wingate in such a manner would improperly subject witnesses
and victims, who act in good faith when assisting law enforcement, to civil liability.
See Wingate, 204 S.C. at 528, 30 S.E.2d at 311 ("Those who honestly seek the
enforcement of the law . . . and who are supported by circumstances sufficiently
strong to warrant a cautious man in the belief that the party suspected may be guilty
of the offense charged, should not be made unduly apprehensive that they will be
held answerable in damages." (citation omitted)).

      Other jurisdictions have categorically refused to accept such a standard on
public policy grounds and we chose to follow suit. See, e.g., Brice v. Nkaru, 220
F.3d 233, 238–39 (4th Cir. 2000) ("[W]e are aware of no authority supporting the
novel proposition that a witness, by honestly providing information to a law
enforcement official, may be held responsible for the official's execution of his
independent duty to investigate."); Lawson v. Kroger Co., 997 F.2d 214, 217 (6th
Cir. 1993) (stating a reporting victim "may not provide false information with an
improper motive, but is not required to investigate offenses against it, nor must it
volunteer all information within its knowledge . . . , though it may not withhold
information for an improper purpose").

       In sum, we find the court of appeals' decision goes too far and risks chilling
public cooperation with law enforcement investigations. See Wingate, 204 S.C. at
528, 30 S.E. 2d at 311 ("Where a person has information or knowledge that the law
has been violated, he not only has a right, but frequently it is his duty, to
communicate such information or facts to the proper officer so as to give such officer
the opportunity, if in his judgment it is proper to do so, to take whatever steps may
be necessary to apprehend the offender."); Elletson v. Dixie Home Stores, 231 S.C.
565, 573, 99 S.E.2d 382, 388 (1957) ("[I]t is to be remembered that, while
individuals are to be protected against rash and baseless prosecutions, the public
interests demand that courts shall not frown upon honest efforts made in attempts to
bring the guilty to justice . . . ."); Turner v. Mellon, 257 P.2d 15, 17–18 (Cal. 1953)
("The victims of crimes should not be held to the responsibility of guarantors of the
accuracy of their identifications . . . . A view contrary to that . . . would, we think,
inevitably tend to discourage a private citizen from imparting information of a
tentative, honest belief to the police and, hence, would contravene the public interest
which must control."), abrogated on other grounds by Hagberg v. Cal. Fed. Bank
FSB, 81 P.3d 244 (Cal. 2004).

      This is not to say any individual who acts in bad faith or knowingly reports
incorrect information to law enforcement cannot be held liable for false
imprisonment or malicious prosecution. See Reaves v. Westinghouse Elec. Corp.,
683 F. Supp. 521, 525 (D. Md. 1988) ("The tort of false arrest is predicated upon
knowing misconduct."). There is a distinct difference between an individual who, in
good faith, reports mistaken or inaccurate information and an individual who
purposely provides law enforcement with knowingly false information. See Brice,
220 F.3d at 238 ("[T]he critical question is whether the witness provided the police
with his honest or good faith belief of the facts."). However, we find punishing an
individual who mistakenly identifies a criminal suspect or unwittingly provides what
is later discovered to be incorrect information in a criminal investigation serves no
purpose. See Jones v. Autry, 105 F. Supp. 2d 559, 561 (S.D. Miss. 2000) (noting
"the law allows wide latitude for honest action" by parties who assist law
enforcement); Shires v. Cobb, 534 P.2d 188, 189 (Or. 1975) ("[P]ublic policy will
protect the victim of a crime who, in good faith and without malice, identifies
another as the perpetrator of the crime, although that identification may, in fact, be
mistaken.").

       With the above framework in mind, we turn to Sunshine's argument that the
court of appeals erred in concluding Huffman presented the scintilla of evidence
required to survive Sunshine's motion for summary judgment on Huffman's claims
for false imprisonment and malicious prosecution.

             2.    False imprisonment

       The court of appeals noted Officer Ethridge testified that when he visited
Sunshine, "[t]hey were guaranteeing that the metal that [Huffman] brought in was
the metal -- [Goss] was saying this is 100 percent our metal from [Aiken] and the
[receipt] was showing the weights, everything, was . . . everything was looking the
same." Huffman, 417 S.C. at 529, 790 S.E.2d at 409. The court of appeals concluded
this statement demonstrated Sunshine's "complicity" in Huffman's arrest because it
was "unclear whether 'they' referred to Rich as Sunshine's agent; or Goss, as Aiken's
agent; or both. Therefore, a jury could reasonably infer that either or both men made
this representation." Id. Further, the court of appeals pointed to Rich's admission
that he never asked his Spanish-speaking employee to identify the second or third
person who dropped off metal on the morning in question, and Officer Ethridge's
testimony that he was "told by Sunshine" that the video of the metal drop-off area
showed Huffman dropping off the stolen items as further evidence of Sunshine's
culpability. Id. at 529–30, 790 S.E.2d at 409–10.

      We find the court of appeals misapprehended the record and misapplied the
summary judgment standard in coming to its conclusion. Reviewing the entirety of
Officer Ethridge's deposition testimony reveals the passage quoted by the court of
appeals was simply a clarification by Ethridge that Goss was speaking the entire
time. Accordingly, we find the court of appeals erred in morphing Ethridge's
testimony into a genuine issue of material fact from which a jury could reasonably
infer that Rich, as Sunshine's agent, made the representation. See Shuler v. Tuomey
Reg'l Med. Ctr., 313 S.C. 225, 227, 437 S.E.2d 128, 130 (Ct. App. 1993) ("It is not
sufficient [to defeat a motion for summary judgment] that one create an inference
which is not reasonable or an issue of fact that is not genuine." (emphasis added)).
Additionally, even if the court of appeals was correct regarding the alleged
ambiguity in Ethridge's "they" testimony, neither Ethridge's testimony nor the other
pieces of evidence pointed to by the court of appeals support Huffman's claim for
false imprisonment because there is nothing in the record that provides a reasonable
inference that Sunshine or any of its employees induced, caused, instigated, or
procured Huffman's arrest simply by cooperating with law enforcement and relaying
information Sunshine believed to be true at the time.

             3.     Malicious prosecution

       Sunshine argues the court of appeals misapprehended the law and facts
presented in the record regarding Huffman's malicious prosecution claim.
Additionally, Sunshine contends Huffman failed to present evidence Sunshine or
any of its employees acted with malice in reporting information to and cooperating
with law enforcement. We agree.

      Pointing to the same evidence discussed above in relation to Huffman's false
imprisonment claim, the court of appeals found that, in the light most favorable to
Huffman, there was at least a scintilla of evidence from which a jury could
reasonably conclude (1) Officer Ethridge lacked probable cause to pursue a warrant
for Huffman's arrest, and (2) this pursuit was at the insistence of both Sunshine and
Aiken.

       We find the court of appeals erred in reversing the trial court's grant of
Sunshine's motion for summary judgment as to Huffman's malicious prosecution
claim because Huffman failed to present a scintilla of evidence that Sunshine
instituted the proceedings against her or that the proceedings were instituted at the
instance of Sunshine. See Elletson, 231 S.C. at 573, 99 S.E.2d at 388 (noting that
while individuals are to be protected against "rash and baseless prosecutions," public
interests require that courts not punish honest efforts "to bring the guilty to justice").
Accordingly, we reverse the court of appeals' decision as to Sunshine.

B. Aiken
       Aiken's primary challenge to the court of appeals' decision is that Huffman's
claims should be barred as a matter of law pursuant to article I, section 24 of the
South Carolina Constitution (the Victims' Bill of Rights) and section 16-3-1505 of
the South Carolina Code (2015).5 Additionally, Aiken contends the court of appeals
erred in relying on inadmissible evidence in reaching its decision. However, unlike
Sunshine, Aiken does not directly challenge the sufficiency of the evidence
presented by Huffman. We disagree with Aiken's contentions and affirm the court
of appeals' decision as to Aiken.

             1. The Victims' Bill of Rights and § 16-3-1505 of the South
                Carolina Code

       Aiken argues the court of appeals overlooked, and failed to address and
consider whether Huffman's claims were barred by the Victims' Bill of Rights and
section 16-3-1505. Aiken argues this oversight is contrary to the court of appeals'
duties and responsibilities under Rule 220(b), SCACR,6 and "waters down the rights
guaranteed to victims of crime by the Constitution and statutes regarding victims of
crime."

      The Victims' Bill of Rights provides that victims of crimes have the right to:

      (1) be treated with fairness, respect, and dignity, and to be free from
      intimidation, harassment, or abuse, throughout the criminal and
      juvenile justice process, and informed of the victim's constitutional
      right, provided by statute;



5
  Aiken raised this argument in its brief to the court of appeals; however, the court
chose not to address the matter pursuant to I'On, L.L.C. v. Town of Mt. Pleasant, 338
S.C. 406, 420, 526 S.E.2d 716, 723 (2000) ("It is within the appellate court's
discretion whether to address any additional sustaining grounds."). Huffman, 471
S.C. at 518 n.1, 790 S.E.2d at 404 n.1. Aiken raised the issue again in its petition
for rehearing; however, the petition was denied.
6
  "In every decision rendered by an appellate court, every point distinctly stated in
the case which is necessary to the decision of the appeal and fairly arising upon the
record of the court must be stated in writing and must, with the reason for the court's
decision, be preserved in the record of the case." Rule 220(b), SCACR.
       ....

       (6) be reasonably protected from the accused or persons acting on his
       behalf throughout the criminal justice process;

       (7) confer with the prosecution, after the crime against the victim has
       been charged, before the trial or before any disposition and informed of
       the disposition;

       ....

       (11) a reasonable disposition and prompt and final conclusion of the
       case . . . .

S.C. Const. art. I, § 24(A)(1), (6), (7), (11).

      Section 16-3-1505 encompasses the legislative intent portion of the South
Carolina Victim and Witness Service Act and states, in relevant part:

       In recognition of the civic and moral duty of victims of and witnesses
       to a crime to cooperate fully and voluntarily with law enforcement and
       prosecution agencies, and in further recognition of the continuing
       importance of this citizen cooperation to state and local law
       enforcement efforts and to the general effectiveness and the well-being
       of the criminal and juvenile justice systems of this State, and to
       implement the rights guaranteed to victims in the Constitution of this
       State, the General Assembly declares its intent, in this article, to ensure
       that all victims of and witnesses to a crime are treated with dignity,
       respect, courtesy, and sensitivity; that the rights and services extended
       in this article to victims of and witnesses to a crime are honored and
       protected by law enforcement agencies, prosecutors, and judges in a
       manner no less vigorous than the protections afforded criminal
       defendants . . . .

S.C. Code Ann. § 16-3-1505.

       As to the portion of Aiken's argument regarding the Victims' Bill of Rights,
this Court has never interpreted the Victims' Bill of Rights as providing a defense to
victims accused of false imprisonment or malicious prosecution, and Aiken has
failed to cite any case law in support of its contention. See Savannah Bank, N.A. v.
Stalliard, 400 S.C. 246, 253 n.3, 734 S.E.2d 161, 164 n.3 (2012) (stating an issue is
deemed abandoned if the argument in the brief is not supported by authority or is
only conclusory). Additionally, the incidents in which the appellate courts of this
state have referred to the Victims' Bill of Rights have all occurred in a criminal
setting, not a civil one as in the instant case. See Ex parte Littlefield, 343 S.C. 212,
221, 540 S.E.2d 81, 85 (2000) (finding once a criminal case has been resolved and
the defendant sentenced, the victim loses his or her status under the Victims' Bill of
Rights); Reed v. Becka, 333 S.C. 676, 683–84, 511 S.E.2d 396, 400 (Ct. App. 1999)
(holding solicitors' prosecutorial discretion is not contracted or limited by the
victims' rights laws).

       As to Aiken's claim regarding section 16-3-1505, we have recognized the
primary purpose of the statute is to ensure "victims are informed of their rights and
any alternative means that might be available to them if the criminal prosecution is
unable to meet their needs." Ex parte Littlefield, 434 S.C. at 218, 540 S.E.2d at 84.
Further, we have stated that "while the legislative intent section indicates the General
Assembly recognizes the importance of the people's civic duty to cooperate with law
enforcement, there is no indication the General Assembly intended this concept to
extend outside the context of the ongoing criminal proceeding at the heart of this
statute." Taghivand v. Rite Aid Corp., 411 S.C. 240, 246, 786 S.E.2d 385, 388
(2015) (emphasis added). Accordingly, we find Aiken's arguments to be without
merit.

             2. Inadmissible evidence

        Aiken argues the court of appeals' decision was improperly based on
inadmissible evidence. Specifically, Aiken argues Officer Aldridge's testimony that
Goss "imposed a sense of urgency on the case" when communicating with law
enforcement was inadmissible opinion testimony by a lay witness in violation of
Rule 701 of the South Carolina Rules of Evidence. Further, Aiken notes the only
other evidence relied on by the court of appeals came from Officer Ethridge who
testified Goss "wanted to know what I was going to do [with the case]. Was I going
to arrest [Huffman], lock her up . . ." and stated Goss was "calling [Ethridge] just
like any other victim would."

      Rule 701 states, if a witness is testifying as a lay witness

      the witness' testimony in the form of opinions or inferences is limited
      to those opinions or inferences which (a) are rationally based on the
      perception of the witness, (b) helpful to a clear understanding of the
      witness' testimony or the determination of a fact in issue, and (c) do not
      require special knowledge, skill, experience or training.

Rule 701, SCRE.

     During Officer Aldridge's deposition, the following exchange occurred
between Aiken's attorney and Aldridge:

      Q:     Do you recall anything that you haven't told us that was said by
             Mr. Goss of Aiken Electric?

      A:     The one thing that does stick out in my head as far as my
             interaction with Mr. Goss was that he imposed a sense of urgency
             on the case.

      Q:     All right.

      A:     I'm not exactly sure what had been done or what conversation
             had transpired before my interactions with him, but there did
             seem, to be a sense of urgency on his part to get some resolution
             of the incident.

      ....

      Q:     Is it unusual for victims of crimes to want to see law enforcement
             take action?

      A:     Generally, victims are more pressed than not to have law
             enforcement resolve their issues.

      Q:     And I would assume law enforcement has to do it at its own pace,
             but sometimes victims are frustrated by the delay and the process
             of taking a case forward?

      A:     Right. Right. And it's completely common.

      During Officer Ethridge's deposition, he testified Goss called him "several
times about moving further with the case" and "want[ed] to know what [Ethridge]
was doing [in regards to the case]." Ethridge further testified:

      I didn't have the video at that point in time so [Goss] wanted to know
      what I was going to do. Was I going to try and arrest [Huffman], lock
      her up, you know, speaking with a magistrate, what to do. On the 21st,
      that's what I did is [sic] I went and spoke with a magistrate.

      Q:     Did you feel that [Goss] was urging you to prosecute [Huffman]?

      ....

      A:     He was calling me. He was calling me just like any other victim
             would. You know, what are you doing? You know, what -- I
             mean, he had people he had to answer to . . . .

      ....

      Q:     Okay. And the reason he was calling you is because he wanted–

      A:     To know what I was going to do with the case. Was I . . . going
             to arrest [Huffman].

        We find Officer Aldridge's and Officer Ethridge's testimony was based on
their perceptions of their interactions with Goss; did not require special knowledge,
skill, experience, or training; and did not stray into the realm of expert testimony.
See Rule 701, SCRE (noting lay witness testimony is limited to the witness's
opinions or inferences which are rationally based on the witness's perception, and
that do not require "special knowledge, skill, experience or training"). Accordingly,
we find the court of appeals did not err in relying on or basing a portion of its ruling
on the two officers' testimony.

                                    IV.   Conclusion

     Based on the foregoing, we reverse the court of appeals' decision as to
Sunshine and affirm the opinion as to Aiken.

      AFFIRMED IN PART AND REVERSED IN PART.

      KITTREDGE, HEARN, FEW and JAMES, JJ., concur.